


Exhibit 10.63

 

 

SECOND AMENDMENT TO LEASE

 

This Second Amendment to Lease (“Second Amendment”), dated as of December 3,
2002, is entered into by and between TBI-Mission West, LLC, a California limited
liability company (“Landlord”) and Media Arts Group, Inc., a Delaware
corporation (“Tenant”).

RECITALS

A.            Landlord and Tenant entered into a Lease dated December 20, 1999,
and amended by a First Amendment to Lease dated July 6, 2000 (collectively, the
“Lease”) for those certain premises at 925 Lightpost Way, Morgan Hill,
California.

B.            Landlord and Tenant now desire to amend the Lease to remove
certain rights of first offer to purchase and to payment on sale of the
Premises, and an option to expand, all of which were originally granted to
Tenant under the Lease.

AGREEMENT

In consideration of the mutual covenants set forth herein, and other valuable
consideration, receipt of which is hereby acknowledged, Landlord and Tenant
agree to amend the Lease as follows:

1.             Option to Expand. Paragraph 41 of the Lease is hereby deleted in
its entirety.

2.             Right of First Offer to Purchase. Paragraph 42 of the Lease is
hereby deleted in its entirety.

3.             Payment to Tenant Upon Sale of Property. Paragraph 43 of the
Lease is hereby deleted in its entirety.

Except as set forth in this Second Amendment, the Lease is unmodified and in
full force and effect.

LANDLORD

 

TENANT

 

 

 

TBI-Mission West, LLC, a California

 

Media Arts Group, Inc., a Delaware

limited liability company

 

corporation

 

 

 

By

TBI-MWP I, a California limited

By

/s/ Herbert D. Montgomery

 

partnership, Managing Member

 

 

 

 

Its

CFO

 

By

Toeniskoetter & Breeding, Inc.

 

 

 

Development, a California corporation,

 

 

 

General Partner

 

 

 

 

 

 

 

By

/s/ Brad W. Krouskup

 

 

 

 

 

 

 

 

Its

President

 

 

-1-

--------------------------------------------------------------------------------

